m7-/r
                                  ELECTRONIC RECORD




COA#       02-14-00199-CR                         OFFENSE:        19.02


           Alcides Larrinaga a.k.a. Alcides
STYLE:     Larringa v. The State ofTexas          COUNTY:         Tarrant

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:    396th District Court


DATE: 08/06/15                      Publish: NO   TC CASE #:      1328386D




                          IN THE COURT OF CRIMINAL APPEALS


          Alcides Larrinaga a.k.a. Alcides
STYLE:    Larringa v. The State of Texas               CCA#:           l277-/r
         APPELLAMT^                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:

DATE:      // liZ/lp'J                                 SIGNED:                           PC:

JUDGE:        3&.                                      PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD